internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-150622-01 date date legend taxpayer date year year parent dear we received your letter requesting a ruling that taxpayer may determine the credit_for_increasing_research_activities under the standard method of sec_41 of the internal_revenue_code for taxpayer’s taxable_year ending on date and all subsequent taxable years this letter responds to that request the facts and representations submitted are as follows taxpayer a week taxpayer elected to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 airc in year in year parent acquired all of the issued and outstanding shares of stock of taxpayer parent a calendar_year taxpayer determines its credit_for_increasing_research_activities using the general_rule of sec_41 sec_41 provides that in determining the amount of the credit under i all members of the same controlled_group_of_corporations shall be treated as a single_taxpayer and ii the credit if any allowable by sec_41 to each member shall be its proportionate shares of the qualified_research_expenses and basic_research_payments giving rise to the credit plr-150622-01 sec_41 provides that the term controlled_group_of_corporations has the same meaning given to such term by sec_1563 except that- a more than percent shall be substituted for at least percent each place it appears in sec_1563 and b the determination shall be made without regard to sec_1563 and e c based solely on the facts submitted and representations made taxpayer may determine its credit_for_increasing_research_activities under the standard method of sec_41 without regard to the airc method of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on date and all succeeding years provided that neither taxpayer nor parent makes a new election to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit rules of sec_41 in a later year except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer or parent treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s brenda m stewart senior counsel associate chief_counsel passthroughs and special industries
